Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-20-00338-CR

                               Maya Kaylea Ann ANDERSON,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CR-10541
                      Honorable Catherine Torres-Stahl, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. We direct
the clerk of this court to issue the mandate immediately. See TEX. R. APP. P. 18.1(c).

       SIGNED August 26, 2020.


                                                _________________________________
                                                Patricia O. Alvarez, Justice